Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  June 4, 2021                                                                     Bridget M. McCormack,
                                                                                               Chief Justice

  158695                                                                                   Brian K. Zahra
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                     Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Megan K. Cavanagh
            Plaintiff-Appellee,                                                       Elizabeth M. Welch,
                                                                                                    Justices
  v                                                        SC: 158695
                                                           COA: 338360
                                                           Wayne CC: 16-010656-FJ
  TYLER MAURICE TATE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         We further ORDER the Wayne Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint the
  State Appellate Defender Office to represent the defendant in this Court.

          The appellant shall file a supplemental brief within 42 days of the date of the order
  appointing counsel or by September 27, 2021 whichever is later, addressing: (1) whether
  the Court of Appeals correctly held in People v Wines, 323 Mich App 343 (2018), rev’d
  in nonrelevant part 506 Mich 954 (2020), that trial courts must consider the distinctive
  attributes of youth, such as those discussed in Miller v Alabama, 567 US 460 (2012),
  when sentencing a minor to a term of years pursuant to MCL 769.25a; (2) if Wines was
  correctly decided, whether sentencing judges have an obligation to explicitly set forth
  their analysis of how the defendant’s age impacted their sentencing discretion when
  proceeding under MCL 769.25a or MCL 769.25; and (3) if Wines applies to this case,
  whether the trial court complied with its requirements, and if it did not, what more the
  court was required to do. In the brief, citations to the record must provide the appendix
  page numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental
  brief within 21 days of being served with the appellant’s brief. A reply, if any, must be
  filed by the appellant within 14 days of being served with the appellee’s brief. The
  parties should not submit mere restatements of their application papers.
                                                                                                               2


       We further direct the Clerk to schedule the oral argument in this case for the same
future session of the Court when it will hear oral argument in People v Boykin (Docket
No. 157738).

       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 4, 2021
       t0601
                                                                             Clerk